DETAILED ACTION
Response to Amendments
The amendment filed on 12/16/2021 has been entered.  
Claims 21-28 and 37 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 12/22/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.



Priority of Claims
Claim(s) 21-28 and 37 have been given a priority date of 5/27/2011 since the mounting portion and drive assembly operatively coupled to the robotic system was first described in the 13/118259 application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-28 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 2008/0308603 of Shelton, IV et al. (henceforth Shelton) in view of USPGP# 20070043338 of Moll et al. (henceforth Moll) and in further view of USPGP# 20070158385 of Hueil et al. (henceforth Hueil) 
Regarding claims 21, Shelton teaches a surgical instrument (Shelton: 1).
Shelton is silent on said surgical instrument is for use with a robotic system, and said surgical instrument including: a drive assembly operatively coupled to a control unit of the robotic system, comprising: a first rotatable driver configured to deliver a first rotary output motion; a second rotatable driver configured to deliver a second rotary output motion; and a third rotatable driver configured to deliver a third rotary output motion.
However, Moll teaches a robotic system (Moll: fig. 2) which can be mounted with different surgical instruments (Moll: para 0325, 0387) including a similar stapling surgical instrument (Moll: 804, fig. 192e) wherein said surgical instrument comprises a drive assembly (Moll: the multiple pulleys 136) operatively coupled to a control unit (Moll: 2) of the robotic system, said drive assembly comprising: a first rotatable driver (Moll: one of the pulleys 136, for example fig. 6 and fig. 48 shows four pulleys 136) configured to deliver a first rotary output motion (Moll: para 0162, 0165, 0200); a second rotatable driver (Moll: a second one of the pulleys 136) configured to deliver a second rotary output motion (Moll: para 0162, 0165, 0200); and a third rotatable driver (Moll: a third one of the pulleys 136) configured to deliver a third rotary output motion (Moll: para 0162, 0165, 0200) and a fourth rotatable driver (Moll: a fourth one of the pulleys 136). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton with addition of a drive assembly as taught by Moll in order to allow the surgical instrument to be mounted to a robotic system which in turn allows the surgical instrument to be used remotely thus making the surgical instrument more versatile. 
The combination of Shelton and Moll further teaches the surgical instrument further comprising -a shaft (Shelton: 20), comprising: 
a longitudinal axis (Shelton: central axis of 20); 
a pivotable section (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233); 
a first drive member (Shelton: cable 2780, Moll: control element (cable) 192 that is connected to first drive member 136) operably coupled to the first rotatable driver, wherein the first drive member is configured to transmit a first translation motion within the shaft (Shelton: para 0209); 
a second drive member (Shelton: cable 1302, 1330, and Moll: control elements (cable) 192 Moll: control element 192 that is connected to second drive member 136) operably coupled to the second rotatable driver, wherein the second drive member is configured to transmit a second translation motion within the shaft (Shelton: para 0156); and 
a third drive member (Shelton: cables 401a of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton and Moll: control element 192 that is connected to first drive member 136) operably coupled to the third rotatable driver, wherein the third drive member is configured to transmit a third translation motion within the shaft (Shelton: cables 401a, 401b of incorporated reference 20050006432); and 
-an end effector (Shelton: 100) pivotable relative to the longitudinal axis about the pivotable section (Shelton: see incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton), wherein the end effector comprises: 
a first jaw (Shelton: 120); 
a second jaw (Shelton: 110) rotatable relative to the first jaw (Shelton: open and closing motion of second jaw 110); 
a translatable closure member (Shelton: 2770, para 0209) configured to move the second jaw into a closed position in response to the first translation motion (Shelton: 2770, para 0209); and
a translatable articulation member (Shelton: 366, 368, 370, 372 of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton. See also para 0149 of 20050006432) configured to pivot the end effector about the pivotable section in response to the third translation motion.
The combination of Shelton and Moll, as shown above, further teaches a translatable firing member (Shelton: 150, para 0145) comprising a first flange (Shelton: 152, para 0145) configured to engage the first jaw and a second flange (Shelton: 159, para 0145) configured to engage the second jaw during an initial portion of the second translation motion (Shelton: para 0145), wherein the translatable firing member holds the second jaw relative to the first jaw during a tissue cutting portion of the second translation motion (Shelton: para 0145); and wherein the translatable firing member includes a push bar (Shelton: 1390)
The combination of Shelton and Moll is silent on the push bar of the translatable firing member extends through the pivotable section.
	Hueil teaches a surgical instrument for stapling (Hueil: 100) comprising a shaft (Hueil: 104), a pivotable section (Hueil: 110) and an end effector (Hueil: 102) connected to the shaft through the pivotable section; a first jaw (Hueil: 118); a second jaw (Hueil: 120) rotatable relative to the first jaw (Hueil: open and closing motion of second jaw 120); a translatable firing member (Hueil: 172, 178) comprising a first flange (Hueil: 186, para 0071) configured to engage the first jaw and a second flange (Hueil: 180, para 0071) configured to engage the second jaw during an initial portion of the second translation motion (Hueil: para 0071), wherein the translatable firing member holds the second jaw relative to the first jaw during a tissue cutting portion of the second translation motion (Hueil: para 0071); and wherein the translatable firing member includes a push bar (Hueil: 172) that extends through the pivotable section (Hueil: see fig. 15).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the translatable firing member of Shelton with a flexible translatable firing member that can pass through an articulation joint as taught by Hueil in order to allow the translatable firing member to reliably transferring firing forces to the wedge assembly/staples while also lowering the force required to articulate the end effector (Hueil: para 0068).
Regarding claims 22, as shown in claims 21, the combination of Shelton, Moll and Hueil teaches wherein the first drive member comprises a first cable (Shelton: 2780, retract) and a second cable (Shelton: para 0196 a return mechanism, e.g., a spring, cable system or the like (not shown), may be employed to return the closure tube assembly 2300 to a preclamping orientation which causes the anvil assembly 110 to re-open as the closure tube segment 2310 contacts a reverse cam surface 117 on the proximal end of the anvil assembly 110) operably coupled to the first rotatable driver, wherein the first rotatable driver pulls the first cable when the first rotatable driver is rotated in a first direction (Shelton: para 0196), wherein the first rotatable driver pulls the second cable when the first rotatable driver is rotated in a second direction which is opposite the first direction (Shelton: para 0196), wherein the first cable is relieved when the second cable is pulled (Shelton: para 0196), and wherein the second cable is relieved when the first cable is pulled (Shelton: para 0196).
Regarding claims 23, as shown in claims 21, the combination of Shelton, Moll and Hueil teaches wherein the second drive member comprises a first cable (Shelton: 1310’, 1320’) and a second cable (Shelton: 1330) operably coupled to the second rotatable driver, wherein the second rotatable driver pulls the first cable when the second rotatable driver is rotated in a first direction (Shelton: para 0167), wherein the second rotatable driver pulls the second cable when the second rotatable driver is rotated in a second direction (Shelton: para 0167) which is opposite the first direction, wherein the first cable is relieved when the second cable is pulled, and wherein the second cable is relieved when the first cable is pulled (Shelton: para 0167).
Regarding claims 24, as shown in claims 23, the combination of Shelton, Moll and Hueil teaches wherein the end effector comprises a staple cartridge (Shelton: 200) including staples (Shelton; inherent) removably stored therein, wherein the second jaw comprises a ramp cam (Shelton: 129), wherein the second flange is configured to contact the ramp cam during the initial portion of the second translation motion to close the second jaw (Shelton: para 0146), and wherein the second flange is configured to slide past the ramp cam during the tissue cutting portion of the second translation motion to fire the staples from the staple cartridge (Shelton: para 0146).
Regarding claims 25, as shown in claim 24, the combination of Shelton, Moll and Hueil teaches wherein the staple cartridge comprises a sled (Shelton: 160) configured to eject the staples from the staple cartridge, and wherein the sled is pushed distally by the second drive member during the tissue cutting portion of the second translation motion (Shelton: para 0147).
Regarding claims 26, as shown in claim 21, the combination of Shelton, Moll and Hueil teaches wherein the third drive member comprises a first cable (Shelton: cable 410a of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton) and a second cable (Shelton: cable 410b of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton) operably coupled to the third rotatable driver, wherein the third rotatable driver pulls the first cable when the third rotatable driver is rotated in a first direction (Shelton: para 0152-0155 of incorporated reference 20050006432), wherein the third rotatable driver pulls the second cable when the third rotatable driver is rotated in a second direction which is opposite the first direction (Shelton: para 0152-0155 of incorporated reference 20050006432), wherein the first cable is relieved when the second cable is pulled, and wherein the second cable is relieved when the first cable is pulled.
Regarding claims 27, as shown in claims 26, the combination of Shelton, Moll and Hueil teaches wherein the pivotable section comprises a first articulation joint (Shelton: 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432) and a second articulation joint (Shelton: 282 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), wherein the second articulation joint is positioned distally with respect to the first articulation joint (Shelton: 282 relative to 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), and wherein the end effector is articulatable about the second articulation joint in a manner which is orthogonal to the first articulation joint (Shelton: 282 relative to 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432).
Regarding claims 28, as shown in claims 27, the combination of Shelton, Moll and Hueil teaches wherein the third drive member is configured to articulate the end effector about the first articulation joint (Shelton: cable 401a that controls 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), wherein the surgical instrument further comprises a fourth drive member (Shelton: cable 401b) configured to articulate the end effector about the second articulation joint (Shelton: cable 401b that controls 282 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), and wherein the fourth drive member comprises a set of opposing drive cables (Shelton: cables 410a and 410b that controls 282 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432) and is coupled to a fourth rotatable driver (Moll: a fourth one of the pulleys 136) in the drive assembly.

Regarding claims 37, Shelton teaches a surgical instrument (Shelton: 1) 
Shelton is silent on said surgical instrument is for use with a robotic system, and the surgical instrument comprising: a mounting portion coupleable to the robotic system, the mounting portion comprising: a housing; a first rotatable drive that transmits a first rotary output motion from the robotic system; a second rotatable drive that transmits a second rotary output motion from the robotic system; and a third rotatable drive that transmits a third rotary output motion from the robotic system.
However, Moll teaches a robotic system (Moll: fig. 2) which can be mounted with different surgical instruments (Moll: para 0325, 0387) including a similar stapling surgical instrument (Moll: 804, fig. 192e) wherein said surgical instrument comprises a mounting portion (Moll: 48) coupleable to the robotic system, the mounting portion comprising: a housing (Moll: the external structure of 48); a first rotatable drive (Moll: one of the pulleys 136, for example fig. 6 and fig. 48 shows four pulleys 136) that transmits a first rotary output motion (Moll: para 0162, 0165, 0200) from the robotic system; a second rotatable drive (Moll: a second one of the pulleys 136) that transmits a second rotary output motion (Moll: para 0162, 0165, 0200) from the robotic system; and a third rotatable drive (Moll: a third one of the pulleys 136) that transmits a third rotary output motion (Moll: para 0162, 0165, 0200) from the robotic system. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton with addition of a drive assembly as taught by Moll in order to allow the surgical instrument to be mounted to a robotic system which in turn allows the surgical instrument to be used remotely thus making the surgical instrument more versatile. 
The combination of Shelton and Moll teaches the surgical instrument further comprising
a shaft (Shelton: 20) comprising a longitudinal axis (Shelton: central axis of 20), wherein the shaft is rotatable about the longitudinal axis (Shelton: para 0141); 
a pivotable section (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233); 
an end effector (Shelton: 100) pivotable relative to the longitudinal axis about the pivotable section (Shelton: see incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton), wherein the end effector comprises: 
a first jaw (Shelton: 120); 
a second jaw (Shelton: 110) rotatable relative to the first jaw (Shelton: open and closing motion of second jaw 110); 
a replaceable staple cartridge (Shelton: 200) comprising staples (Shelton: inherent) removably stored therein; 
a translatable firing member (Shelton: 150, 1312’, 1322’), comprising: 
a first lateral flange (Shelton: 152); 
a second lateral flange (Shelton: 159) that engages the second jaw in response to the second rotary output motion to hold the second jaw relative to the first jaw (Shelton: para 0145); and 
a third lateral flange (Shelton: 1312’, 1322’) intermediate the first lateral flange and the second lateral flange (Shelton: see fig. 15a and 16a); 
at least one gear-driven portion (Shelton: 1330, fig. 17) that is in operable communication with the end effector; 
a drive bar (Shelton: 1390) that pushes the translatable firing member distally in response to the second rotary output motion (Shelton: para 0145 and Moll: control elements (cable) 192 Moll: control element 192 that is connected to second drive member 136); and 
a translatable articulation member (Shelton: 366, 368, 370, 372 of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton. See also para 0149 of 20050006432) that pivots the end effector about the pivotable section in response to the third rotary output motion (Moll: control element 192 that is connected to first drive member 136).
The combination of Shelton and Moll is silent on said drive bar comprising a flexible portion and wherein the drive bar extends through the pivotable section.
However, Hueil teaches a surgical instrument for stapling (Hueil: 100) comprising a shaft (Hueil: 104), a pivotable section (Hueil: 110) and an end effector (Hueil: 102) connected to the shaft through the pivotable section; a first jaw (Hueil: 118); a second jaw (Hueil: 120) rotatable relative to the first jaw (Hueil: open and closing motion of second jaw 120); a translatable firing member (Hueil: 172, 178) comprising a first flange (Hueil: 186, para 0071) configured to engage the first jaw and a second flange (Hueil: 180, para 0071) configured to engage the second jaw during an initial portion of the second translation motion (Hueil: para 0071), wherein the translatable firing member holds the second jaw relative to the first jaw during a tissue cutting portion of the second translation motion (Hueil: para 0071); and wherein the translatable firing member includes a push bar (Hueil: 172) that extends through the pivotable section (Hueil: see fig. 15).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the translatable firing member of Shelton with a flexible translatable firing member that can pass through an articulation joint as taught by Hueil in order to allow the translatable firing member to reliably transferring firing forces to the wedge assembly/staples while also lowering the force required to articulate the end effector (Hueil: para 0068).

Response to Arguments
Applicant’s arguments filed on 12/16/2021 have been fully considered:
All drawing objections have been overcome. However, new objections are made in light of the amendments.
Applicant' s arguments with respect to claims 21 and 37 have been considered but are moot because the arguments do not apply to the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731